Citation Nr: 1047387	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-11 394	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.

2.  Entitlement to service connection for lumbar spine 
disability, claimed as low back disability. 

3.  Entitlement to service connection for cervical spine 
disability, claimed as neck disability.

4.  Entitlement to service connection for a right leg/knee 
disability.

5.  Entitlement to service connection for a left leg/knee 
disability.

6.  Entitlement to an increased disability rating for residuals 
of left femur fracture (also characterized at times as residual 
of left hip fracture), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1979 to 
June 1983, from April 29, 1988, to August 11, 1988, and from June 
1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2005 rating decision of Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was previously before the 
Board in July 2009, when it was remanded for additional 
development.

The Veteran testified at a Board hearing in September 2008; a 
transcript is of record.

As discussed below, certain critical aspects of the Board's July 
2009 remand instructions do not appear to have been adequately 
completed during processing of the remand; this compels the Board 
to remand certain issues at this time for compliance.  However, 
the remand instructions have been substantially complied with 
concerning the issues of entitlement to service connection for a 
cervical spine disability and a lumbar spine disability, and 
entitlement to an increased disability rating for residuals of 
left femur fracture.  The directed medical opinions have been 
obtained and they adequately address the questions pertinent to 
those claims.  Therefore, in light of substantial compliance with 
the remand directives, the Board may now proceed to final 
appellate review of those issues.

The Board notes that the Veteran's claim for an increased rating 
in this appeal has been alternately referred to in the 
development of evidence as pertaining to 'residuals of fracture 
of the left hip' and 'residuals of fracture of the left femur.'  
Although there has been some confusion, the evidence of record is 
reasonably clear in establishing that the most specific and 
accurate description of the Veteran's pertinent service-connected 
disability is that it involves residuals of a well-documented in-
service fracture of his left femur.  For the sake of clarity, the 
Board refers to the issue in this case as entitlement to an 
increased disability rating for residuals of left femur fracture.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, entitlement to service connection for a 
right leg/knee disability, and entitlement to service connection 
for a left leg/knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lumbar spine disability was not manifested during the 
Veteran's active duty service, nor within a year following the 
conclusion of such service, nor is it otherwise related to 
service.

2.  Degenerative changes of the cervical spine are causally 
related to service.

3.  The Veteran's service-connected disability, described as 
residuals of old fracture of the left femur or of the left hip, 
is not manifested by malunion of the femur with moderate knee or 
hip disability.


CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  Degenerative changes of the cervical spine were incurred in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

3.  The criteria for entitlement to a disability rating in excess 
of 10 percent for the Veteran's service-connected residuals of 
left femur fracture (also referred to as left hip fracture) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes  5250-5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.



Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought, 
most recently in a letter dated in October 2009.  Moreover, in 
this letter, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board notes that this 
letter was sent to the appellant prior to the most recent RO-
level readjudication of the issue on appeal, as evidenced by the 
June 2010 supplemental statement of the case.  The VCAA notice 
was therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in October 2009 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
post-service, and VA reports, have been obtained.  The Veteran 
has been afforded multiple VA examinations to evaluate his 
disabilities in this appeal.  All pertinent VA examination 
reports are of record, including those dated in October 2009 
evaluating the Veteran's low back disability, cervical spine 
disability, and his residuals of fracture of the left femur.  
The Board notes that the VA examination reports of record contain 
sufficiently specific clinical findings, analysis of etiology, 
and informed discussion of the pertinent features of the 
disabilities on appeal, as appropriate, to provide probative 
medical evidence adequately addressing the issues decided below.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Service Connection

The Veteran claims entitlement to service connection for 
disabilities of the cervical and lumbar spines.  The Veteran 
primarily contends that in-service injury, specifically involving 
a motor vehicle accident, caused injury to his cervical and 
lumbar spines with chronic disability persisting through the 
present day.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.



Lumbar and Cervical Spines

The Board finds, resolving reasonable doubt in the Veteran's 
favor, that service connection is warranted for the Veteran's 
diagnosed degenerative changes of cervical spine.  However, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
disability of the lumbar spine.

The evidence of record reflects that during his initial period of 
service, the Veteran was hit by a motor vehicle in July 1980.  
Service treatment records reflect that he was walking along the 
side of a road when he was struck by a car.  He sustained a 
fractured femur on the left side, middle 3rd, and also an injury 
to his neck of a twisting rotation type.  During his course of 
hospitalization, he was treated for the fractured femur, and wore 
a cervical collar for the pain in his neck.  The day after he was 
hospitalized, his cervical spine was evaluated as normal.  A 
single notation of back "tenderness" is included in the medical 
documentation, but no further suggestion of lumbar spine problems 
was noted.  No treatment for any lumbar spine issue was 
conducted, and no diagnosis of any lumbar spine problem was 
given.  He continued to have some tenderness about the neck for 
the first couple of weeks of hospitalization, but it resolved 
more or less spontaneously.  His hospital course consisted of six 
weeks of tibial pain balance suspension traction and an 
application of a cast.  The final diagnosis was multiple 
abrasions, face left leg; cervical strain; and, closed fracture 
of the left femur without artery or nerve injury.  On a Report of 
Medical History completed by the Veteran for separation purposes 
in January 1983, he checked the 'Yes' box for 'broken bones' but 
checked the 'No' boxes for 'frequent or severe headaches,' 
'recurrent back pain,' and  'swollen or painful joints.'  On a 
Report of Medical Examination completed in January 1983, his 
'spine, other musculoskeletal,' 'upper extremities,' and 'head, 
face, neck, and scalp' were clinically evaluated as normal.

In August 1983, the Veteran filed a claim of service connection 
for left leg disability related to the motor vehicle accident.  
In October 1983, the Veteran underwent a VA examination.  The 
examination report contains findings related to the left femur, 
and he complained of right neck pain at times.  On examination of 
the neck, there was no limitation of motion, spasm, or pain 
complaint.  Posterior spurs of C3-4 were observed, and narrowing 
of the neural foramina from C3-5 on the right side and at the 
level of C3-4 on the left.

VA treatment records dated in May 1985 reflect that in February 
1985 the Veteran sustained a blow to the left occipital region 
when he was mugged outside the post office where he worked.

In June 1985, the Veteran was hospitalized at the VA Medical 
Center (VAMC) for psychiatric reasons.  The intake report 
reflects that he complained of head and neck pain, and reported 
that his mind goes blank, he has memory loss, blurred vision, 
dizziness, and shaking.  He reported this started at the time of 
his mugging.  He reported the in- service motor vehicle accident 
but only reported breaking his femur.

A November 1987 VA treatment record reflects headaches since 
trauma in 1985.

A January 1988 Report of Medical Examination, conducted for 
periodic purposes, reflects that the Veteran's 'head, face, neck, 
and scalp,' 'spine, other musculoskeletal,' and 'upper 
extremities,' were clinically evaluated as normal.  On a January 
1988 Report of Medical History, the Veteran checked the 'Yes' 
boxes for 'frequent or severe headaches' and 'broken bones,' and 
checked the 'No' boxes for 'recurrent back pain,' and 'swollen or 
painful joints.'  As noted, the Veteran had a period of active 
service from April to August 1988.  No disabilities, treatment, 
or complaints for this period are documented.

A December 1988 x-ray examination of the lumbar spine was 
essentially normal.

A Report of Medical Examination completed in April 1992 reflects 
that his 'head, face, neck, and scalp,' 'spine, other 
musculoskeletal,' and 'upper extremities' were clinically 
evaluated as normal.  On an April 1992 Report of Medical History, 
the Veteran checked the 'Yes' box for 'broken bones,' and checked 
the 'No' boxes for 'frequent or severe headaches,' 'recurrent 
back pain,' and 'swollen or painful joints.'  A Report of Medical 
Examination completed in June 1992 reflects that his 'head, face, 
neck, and scalp,' 'spine, other musculoskeletal,' 'upper 
extremities,' and ' psychiatric' were clinically evaluated as 
normal.  On a June 1992 Report of Medical History, the Veteran 
checked the 'Yes' box for 'broken bones,' and checked the 'No' 
boxes for 'frequent or severe headaches,' 'recurrent back pain,' 
'swollen or painful joints,' 'nervous trouble of any sort,' and 
'depression or excessive worry.'

A December 1993 MRI of the cervical spine reflects evidence of 
chronic degenerative disc disease at C3-4; anterior spondylosis 
and an anterior bulge; no posterior spondylosis or posterior 
bulges; no disc herniations; and, no other abnormalities.

A January 1994 VA treatment record reflects that the Veteran was 
a postal worker and complained of low back pain times one week.

From about February to April 1994, the Veteran complained of neck 
and low back pain, and underwent physical therapy.

A Report of Medical Examination completed in December 1994 
reflects that his 'head, face, neck, and scalp,' 'spine, other 
musculoskeletal,' 'upper extremities,' and ' psychiatric' were 
clinically evaluated as normal.  On a December 1994 Report of 
Medical History, the Veteran checked the 'Yes' box for 'broken 
bones,' and checked the 'No' boxes for 'frequent or severe 
headaches,' 'recurrent back pain,' and 'swollen or painful 
joints.'

An October 1995 x-ray examination of the cervical spine reflects 
no evidence of spinal stenosis; and, mild narrowing of bilateral 
neural foramina only at C3-4.

A January 1996 x-ray examination of the lumbar spine reflects no 
evidence of spinal stenosis or HNP.

A February 1996 VA treatment record reflects a diagnosis of 
degenerative joint disease of the cervical spine.

In October 1998, the Veteran filed a claim to reopen entitlement 
to service connection for a nervous condition and/or PTSD, and 
filed an initial claim of entitlement to service connection for 
disabilities of the low back, neck, and head.

In December 1998, the Veteran underwent a VA examination 
pertaining to the back.  The Veteran reported back pain due to 
the in-service motor vehicle accident.  The diagnosis was chronic 
back pain syndrome; and, chronic fibromyalgia pain syndrome, 
possibly due to old trauma.

A January 2000 x-ray examination of the cervical spine reflects 
mild spondylosis deformans of the cervical spine with small 
posterior osteophytes.  An October 2001 VA treatment record 
reflects complaints of a headache, specifically a heaviness in 
the upper cervical/occipital region of head, pounding, 
intermittent, and at times starts from neck and goes up to head.  
The assessment was probable cervical arthritis.  A November 2001 
VA treatment record reflects that a MRI of the cervical spine was 
conducted which reflected mild degenerative disc disease C3/4 
with a mild diffuse disc osteophyte complex, mild canal stenosis, 
and mild bilateral neural foramina narrowing.

A December 2001 VA treatment record reflects complaints of 
bilateral neck pain.  He reported that he was in a car accident 
in 1980, fell on his head, and was unconscious for 24 hours.  The 
assessment was neck pain with no relief from rehab and injection.

In February 2005, the Veteran filed a claim to reopen entitlement 
to service connection for back, neck and head pains due to the 
in-service motor vehicle accident.

VA treatment records dated in 2003 through 2006, reflect 
continued treatment for low back and neck pain.

A May 2006 VA examination report reflects the Veteran's report of 
injuring his back and neck in service in 1979, and sustaining 
reinjury in the 1980 motor vehicle accident.  Upon physical 
examination, the diagnoses were degenerative disc disease of the 
cervical spine at C3-4 level, and degenerative disc disease of 
the lumbar spine at L4-5 level.

The Veteran testified at a September 2008 Board hearing, during 
which the Veteran and his representative repeatedly made clear 
that the Veteran's contention is that all of his disabilities on 
appeal in this case are due to, and began with, his 1980 motor 
vehicle accident.

An October 2009 VA examination report is now of record.  This 
report shows diagnostic findings including "[m]ild to moderate 
degenerative change at C3-C4 and C4-C5, more prominently at C3-
C4" on diagnostic imaging and "mild spondylosis, cervical and 
lumbar spine" from the examining physician.  After examining the 
Veteran directly, conducting diagnostic imaging, and reviewing 
the claims file, the examining medical specialist concluded that 
the Veteran's spinal disabilities are more likely age appropriate 
than due to a traumatic pathology.  The examiner discussed the 
Veteran's in-service motor vehicle accident, the event identified 
in the Veteran's contentions as causing the pertinent in-service 
injuries, and explains that the current clinical findings 
concerning the Veteran's cervical and lumbar spine disabilities 
are not consistent with the contention that they are the result 
of the claimed pertinent past trauma.  The examiner states that 
"[t]he only reliable objective findings are his radiographs 
results which show mild arthritic changes.  I would expect 
significant degenerative changes on radiographic studies for a 
post traumatic process that was initiated in 1980, however these 
findings are absent."  This explained medical rationale supports 
the examiner's conclusion that "[t]hus, veteran's current 
condition is more likely age appropriate and secondary to his pre 
genetic disposition and is not a consequence of his MVC in 
1980."

The Board finds that the supportive evidence is at least in 
approximate equipoise with the negative evidence with regard 
specifically to the cervical spine claim, but not the lumbar 
spine claim.  The treatment records associated with the Veteran's 
injuries for the motor vehicle accident in February 1980 document 
that the Veteran had complaints of neck pain, was placed in a 
cervical collar, and was diagnosed with cervical strain.  In 
contrast, while a single notation of back "tenderness" is 
included in the medical documentation, no further suggestion of 
lumbar spine problems was noted, no treatment for any lumbar 
spine issue was conducted, and no diagnosis of any lumbar spine 
problem was given.  This evidence weighs against a finding that 
any current chronic disability of  the Veteran's lumbar spine was 
present immediately following the 1980 accident.

Additionally, the Veteran's separation exam from that first 
period of service, in January 1983, shows that the Veteran denied 
any recurrent back pain.  Medical professionals found that the 
Veteran's back was clinically normal.  Thus, the service 
treatment records from the Veteran's first period of service 
indicate that the pertinent accident caused complaints of neck 
pain due to cervical strain, but no shown diagnosis or objective 
findings of the lumbar spine.  This weighs against the Veteran's 
current claim of service connection for lumbar spine disability.

The Board observes that medical professionals found the Veteran's 
neck to be normal in January 1983.  Significantly, however, the 
Veteran complained of neck pain at a VA examination later the 
same year, in October 1983.  The Board notes that the Veteran's 
claim for service connection in August 1983 specified only a left 
leg disability, without filing a claim for disability of the back 
or neck at that time.  This suggests that the Veteran himself did 
not believe that he had a chronic disability of the neck or back 
related to service at that time following his first period of 
military service.  However, with regard to the neck (and not the 
back), the Veteran reported pertinent neck problems during the 
October 1983 VA examination report.  Furthermore, diagnostic 
testing revealed posterior spurs of C3-4 as well as other 
cervical spine abnormalities.  The Veteran did not complain of 
back problems at that time, and no back problems were suggested 
by any examination findings.

As discussed in the discussion of the evidence above, the 
Veteran's objectively shown cervical spine abnormalities were 
followed with occasional reiterations of the Veteran's complaints 
of neck symptoms over the following years, although clinical 
abnormalities were not always found.  In contrast, the Veteran 
denied any history of recurring back pain in January 1988, when 
medical professionals also found his spine to be clinically 
normal.  A December 1988 x-ray examination of the lumbar spine 
was also essentially normal.  In April 1992, the Veteran again 
denied any history of recurrent back pain and had normal clinical 
findings.  The Board finds that the evidence shows that, while 
the Veteran had neck symptoms and objective evidence of cervical 
spine abnormality, neither the Veteran's symptom complaints nor 
the objective evidence of record suggested any lumbar spine 
disability for many years following the in-service motor vehicle 
accident he contends to be the origin of such disability.

The Board notes that the December 1993 MRI of the cervical spine 
reflects evidence of chronic degenerative disc disease at C3-4, 
the same location as the pertinent cervical spine findings from 
1983; subsequent evidence reiterates additional clinical 
abnormality involving the same location as well as diagnoses of 
degenerative joint disease and spondylosis of the cervical spine.  
The Board finds that this and the Veteran's continuing 
repetitions of neck symptom complaints support his claim for 
service connection for cervical spine disability.  However, there 
is no clear evidence of any back symptom complaints or pertinent 
clinical findings until more than 13 years following the motor 
vehicle accident.  There is no clear evidence of any back 
symptoms until more than two years following the conclusion of 
his final period of active duty military service.  The Board 
notes that this gap is one fact which is probative to whether or 
not there has been chronic or persistent disability.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether a chronic disability or continuity of symptomatology 
dates back to a period of military service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes this, 
while also acknowledging that lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As 
discussed in more detail below, the Board finds that the 
Veteran's lay assertions of continuous back symptomatology since 
his 1980 motor vehicle accident are, in this case, not credible 
in light of contradictory evidence of record.

The Board finds that service connection is warranted for 
degenerative changes of the cervical spine.  Despite the findings 
of the October 2009 VA examination report which opined that the 
current findings are more consistent with age-related 
degeneration, the Board finds that the contemporaneous evidence 
since the pertinent in-service motor-vehicle accident presents 
significant positive evidence concerning this claim.  The Board 
finds that the positive evidence is at least in equipoise with 
the negative pertaining to this issue.  The evidence reasonably 
shows that the Veteran's in-service motor vehicle accident 
involved a neck injury, that the Veteran complained of neck pain 
immediately following the accident, that he was diagnosed with a 
neck strain, that he complained of neck pain within a year of the 
conclusion of that first period of active duty service, that he 
had objective evidence of cervical spine pathology within a year 
of the conclusion of the first period of active duty service, and 
subsequent evidence through the present day reflects progressive 
pathology involving the same area of the cervical spine.  The 
Board finds, resolving reasonable doubt in the Veteran's favor, 
that the Veteran's current cervical spine pathology is 
etiologically linked to the neck injury he suffered in the motor 
vehicle accident during military service.

However, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection for lumbar spine disability.  No pertinent treatment 
or diagnosis was noted during any period of service, for many 
years following the claimed pertinent in-service injury, or for 
years after the final period of service.  The most probative 
evidence reflects that the Veteran's current back problems did 
not begin until years following military service, and more than a 
decade following the motor vehicle accident he contends was the 
cause of lumbar spine disability.  The most probative medical 
opinion that addresses the issue of a nexus between the Veteran's 
current lumbar spine disability and service specifically weighs 
against such a nexus in this case.  

In reaching this decision, the Board has reviewed the entirety of 
the evidence of record but finds that there is no other evidence 
of record which probatively contradicts the findings presented in 
the most probative evidence discussed above with regard to the 
issues on appeal.  The Board acknowledges that the claims file 
contains a quantity of other documents, but none of the 
information in these records contradicts the conclusions or cited 
rationales of the medical conclusions and findings found to be 
most probative in the discussion above.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that he suffers from lumbar spine disability 
etiologically related to his military service.  As a layperson, 
the Veteran is not competent to offer an opinion that requires 
specialized training, such as the clinical etiology of a medical 
disorder.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and his 
recollections concerning his injury and symptoms experiences.  
The Veteran is not competent to establish a specialized medical 
determination such as the specific etiology of his current lumbar 
spine disability, however.  Although the Veteran contends that 
his lumbar spine disability is related to military service, he 
has not been shown to possess the requisite training or 
credentials needed to establish such an etiological nexus.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  The 
absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr, 21 Vet. App. at 303 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), the Federal Circuit reaffirmed that VA must consider 
the competency of lay evidence in order to determine if it is 
sufficient to establish a nexus.  In determining whether 
statements submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, the 
Veteran has asserted that his lumbar spine disability began 
during military service.  In particular, the Veteran's testimony 
at his September 2008 hearing described that his lumbar spine 
disability (among others) began with his in-service motor vehicle 
accident, and that he has had symptom complaints chronically 
since that event.  However, with regard to the lumbar spine, this 
assertion is contradicted by other indications of record 
including other documented statements of the Veteran's.  The 
Veteran consistently denied any history of recurrent back pain in 
statements contemporaneous to service and the period of more than 
10 years following the motor vehicle accident alleged to have 
caused the chronic back disability.  Although the Veteran's 
general medical health is well documented in the evidence of 
record, no complaints of back problems were noted nor was any 
pertinent pathology diagnosed during service or in the first 
years following service.  Significantly, the Veteran's lay 
statements asserting that he has experienced continuity of back 
pain since the in-service motor vehicle accident are contradicted 
by the Veteran's other documented statements of record, including 
the specific denials of recurrent back pain as recently as June 
1992.

The evidence includes the Veteran's contradictory statements, 
together with the negative indications of the contemporaneous 
medical records and the absence of contemporaneous indications of 
any back complaints for years following service.  The Board finds 
the lay suggestion that the Veteran experienced a continuity of 
lumbar spine symptoms since the time of his in-service 1980 motor 
vehicle accident is not credible in this case.  Thus, there is no 
basis for finding any continuity of pertinent symptomatology 
based upon lay testimony in this case.

As discussed above, the Board finds that the most probative 
evidence demonstrates that the Veteran's lumbar spine disability 
is less likely than not attributable to his military service.  
Even considering the Veteran's lay testimony with regard to the 
matters it is competent to address, the most probative evidence 
weighs against the claim of entitlement to service connection for 
lumbar spine disability.  Competent medical evidence is required 
to establish an etiological nexus between a claimed disability on 
appeal and military service.  In this case, the Board finds that 
the preponderance of the probative evidence of record weighs 
against finding any such nexus for the lumbar spine issue denied 
in this appeal.

The Board finds that the probative evidence does not preponderate 
against the Veteran's claim of entitlement to service connection 
for degenerative changes of the cervical spine.  As such, the 
claim of entitlement to service connection for degenerative 
changes of the cervical spine is granted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a lumber spine 
disability, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating

The Veteran contends that the severity of his service-connected 
residuals of left femur fracture warrants a higher disability 
rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected residuals of left femur fracture 
have been rated by the RO under the provisions of Diagnostic Code 
5255.  Under this regulatory provision, a 10 percent is assigned 
for malunion of the femur with slight knee or hip disability.  A 
20 percent evaluation is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent evaluation is 
assigned for malunion with marked knee or hip disability.  A 60 
percent evaluation is assigned for fracture of surgical neck with 
false joint or impairment with nonunion without loose motion and 
weightbearing preserved with aid of brace.  An 80 percent 
evaluation is assigned for fracture of the shaft or anatomical 
neck with nonunion, with loose motion (spiral or oblique 
fracture).

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

At the outset of this analysis, the Board notes that this issue 
was previously remanded by the Board for a new examination 
because the Board was unable to adequately assess the severity of 
the Veteran's residuals of fractured left femur based on the 
April 2005 VA examination report, as the examination report 
contains confusing and unclear findings as to the subjective 
complaints and objective manifestations related to his service-
connected residuals of fractured left femur, and any separate and 
distinct left knee and/or left hip disabilities.  A new VA 
examination has been completed, but the Board has nevertheless 
reviewed and considered the April 2005 VA examination report for 
the purpose of indentifying any findings which, in the context of 
other evidence, may support elements of the Veteran's claim.

The April 2005 VA examination report indicates, in pertinent 
part, that the Veteran reported pain in the left hip and knee 
when he walks.  There was objective evidence of painful motion.  
The pain was noted to be at the end of flexion in the left knee 
and at the end of all movement in the left hip.  Repeated 
movement of the left hip and left knee showed some increase in 
the range of motion of the left knee, and no change in the left 
hip range of motion.  There was an increase in pain with repeated 
motion, but no essential increase in weakness or fatigue.  There 
was a "mild" increase in lack of endurance.  The report shows 
mild edema, no effusion, instability of the left knee, no 
weakness, and tenderness of the left knee and of the hip.  The 
examiner noted that the Veteran had a "mild" antalgic gait in 
the examination room, but outside of the examination room the 
Veteran's gait was stable.  No callosities were noted, and there 
was no ankylosis.  Left hip flexion was 0 to 118 degrees, 
extension was 0 to 10 degrees, adduction was 0 to 20 degrees, 
abduction was 0 to 24 degrees, external rotation was 0 to 30 
degrees, internal rotation was 0 to 26 degrees; the examiner 
noted that this represented "essentially no deterioration since 
2003."  Left knee flexion was 0 to 110 degrees actively, but 
repeated movement increased range to 0 to 120 degrees.  Left knee 
extension was full.

The April 2005 VA examination report further indicates that 
medical and lateral collateral ligaments stability had a 10 
degree varus laxity on the left side.  Anterior and posterior 
cruciate ligaments showed "mild" insufficiency of the cruciate 
ligament on the left side.  Medial and lateral meniscus were 
intact.  X-ray of the left femur done in January 2003 was noted 
to report "healed fracture of the left mid femur without 
malalignment."  The April 2005 VA examiner likewise diagnosed 
"old healed fracture of the left mid femur ... healed well."  
Additional diagnoses were "left hip tronchanter bursitis" and 
resolving left knee patellofemoral pain syndrome.  The examiner 
went on to comment that the Veteran's service-connected 
disability featured a left mid shaft femur fracture rather than a 
true left hip fracture.  The examiner opined that the Veteran has 
no leg condition caused by or as a result of the motor vehicle 
accident, and that the left femur fracture healed well.  The 
examiner noted that the Veteran "was resisting my examination of 
range of motion of the left hip and knee.  He exaggerated the 
symptomatology far greater than consistent with clinical 
condition.  He was observed outside my room as stable gait."

The October 2009 VA examination focuses upon evaluation of the 
Veteran's service-connected disability of the left hip/femur 
area, again described (consistent with the evidence of record) as 
originally featuring residuals of left femur fracture.  The 
Veteran complained of increased left thigh pain, increased left 
knee stiffness, and increased left hip stiffness.  The Veteran 
complained of constant severe pain in the left thigh.  The report 
refers to severe daily flare-ups that last hours, precipitated by 
walking/standing, jogging, jumping, or lifting; partial relief is 
accomplished with rest.  The extent of impairment from the flair-
ups was described as difficulty with the aforementioned 
activities.  There was no need for crutches, brace, cane, 
corrective shoes, or similar aids.  The impact of the disability 
upon the Veteran's usual occupation and daily activities were 
decreased mobility, decreased ability to perform exercise, 
chores, drive, shop, travel, or enjoy recreation.

Turning to the objective findings presented in the October 2009 
VA examination report, the examiner found normal alignment with 
no evidence of deformity, angulation, false motion, shortening of 
intrarticular involvement, or the like.  There was no evidence of 
malunion, nonunion, any loose motion, or false joint.  There was 
generalized tenderness in the left thigh, but otherwise no other 
tenderness, drainage, edema, painful motion, weakness, redness, 
or heat noted.  The examiner found antalgic gait with poor 
propulsion, but other no callosities, breakdown, or unusual shoe 
wear pattern was noted.  There was no ankylosis.  There was no 
shortening of the leg.  There were no constitutional signs of 
bone disease.  The Veteran had normal pertinent joint alignment, 
and there was no malunion.  Diagnostic imaging of the left femur 
revealed "[o]ld healed fracture seen in midportion of femoral 
shaft.  No acute pathology seen."  The examiner's final 
diagnosis was "[o]ld healed fracture noted involving midportion 
femoral shaft."

The Board finds that the October 2009 VA examination report 
addressing this disability, read together with some of the 
information in the April 2005 VA examination report, presents 
highly probative evidence in evaluating the severity of the 
service-connected disability on appeal.  The information is 
informed by direct inspection of the Veteran by a medical expert 
presenting competent medical findings and discussion of 
impressions.  Significantly, the probative evidence in this case 
does not show that the Veteran has malunion of the femur; thus, 
the evidence does not meet the criteria for a 20 percent 
disability rating requiring malunion of the femur with moderate 
knee or hip disability.  Furthermore, without such features as 
malunion, fracture to surgical neck with false joint, impairment 
with nonunion, fracture of the shaft or anatomical neck with 
nonunion, the service-connected disability does not meet the 
criteria for any higher rating under Diagnostic Code 5255.

The Board notes that there is no ankylosis of the hip, thus 
Diagnostic Code 5250 is not for application.  The evidence shows 
that there is no flail joint involved in the Veteran's 
disability, thus Diagnostic Code 5254 is not for application.

The Board observes that the October 2009 VA examination report 
appears to attribute no range of motion deficits to the Veteran's 
service-connected residuals of left femur fracture.  Even 
assuming that the Veteran has ranges of motion impacted by his 
residuals of a fractured left femur, the extent of any limitation 
in any range of motion which could be reasonably linked to the 
service-connected disability does not meet the criteria for any 
higher compensation.

Pursuant to Diagnostic Code 5251 for limitation of extension of 
the thigh, a maximum 10 percent rating is assigned for extension 
limited to 5 degrees.  Under Diagnostic Code 5252 for limitation 
of flexion of the thigh, a 10 percent evaluation is warranted for 
flexion limited to 45 degrees, a 20 percent evaluation is 
warranted for flexion limited to 30 degrees and a 30 percent 
evaluation is warranted for flexion limited to 20 degrees.  For a 
40 percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation of, 
cannot toe-out more than 15 degrees, affected leg; limitation of 
adduction of, cannot cross legs.  A 20 percent evaluation is 
warranted for limitation of abduction of, motion lost beyond 10 
degrees.

The Board observes that the evidence of record does not show, and 
the Veteran has never expressly contended, that his pertinent 
ranges of motion meet the criteria for additional compensation 
under and of these rating criteria.  In particular, the Board 
observes the detailed range of motion testing results documented 
in the April 2005 VA examination report, which addresses every 
potentially pertinent range of motion and also addresses whether 
there is any functional loss due to the DeLuca factors; the shown 
ranges of motion do not meet the criteria for increased 
compensation on such a basis.

In sum, the Board finds that no criteria for an increased rating 
has been met in this case.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's residuals of left femur fracture on 
appeal in this case.  The evidence features the Veteran's 
statements, VA examination reports, and medical evidence 
presenting professional medical impressions and the Veteran's own 
account of symptom details.  The reports specifically document 
and address the Veteran's symptom complaints, document the 
pertinent specialized clinical findings, and present competent 
medical examiners' assessments of the disability informed by 
direct interview and inspection of the Veteran together with 
consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the frequency and nature of symptoms such as pain, 
and perceivable interference with activities.  The Board has 
considered the Veteran's testimony in such respects, yet the 
decisive questions presented by the rating criteria in this case 
are medical in nature, as discussed above.  The preponderance of 
the most probative evidence does not support assignment of any 
increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, including work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected residuals of 
left femur fracture on appeal.  Although the evidence reflects 
that the Veteran has not been employed in some time, and medical 
evidence of record (such as the October 2009 VA psychiatric 
examination report) suggests that the Veteran is not employable, 
there is no indication in the evidence or the Veteran's 
contentions that he has been rendered unemployable due 
specifically to the residuals of left femur fracture currently on 
appeal.  The Board finds that neither the evidence nor the 
contentions of record otherwise raise the question of whether the 
Veteran is unemployable due to the disability on appeal.  
Therefore, the Board finds that this appeal does not include an 
issue of entitlement to TDIU.




ORDER

Service connection for degenerative changes of the cervical spine 
is warranted.  To this extent, the appeal is granted.

Service connection for lumbar spine disability is not warranted.  
To this extent, the appeal is denied.

A disability rating in excess of 10 percent for residuals of left 
femur fracture is not warranted. To this extent, the appeal is 
denied.


REMAND

Service Connection for Psychiatric Disability

The Board's July 2009 remand of this issue found that in light of 
the varying psychiatric diagnoses from 1985 to the present, the 
Veteran should be afforded a VA examination to assess the nature 
and etiology of his claimed acquired psychiatric disability, to 
include whether any such disabilities were aggravated by his 
second and third periods of service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board's directions for such an 
examination presented eight specific questions specifically 
seeking a medical opinion as to specific areas of importance in 
this case.  The Board asked whether the Veteran has PTSD caused 
by his first period of active duty service (including the 1980 
motor vehicle accident).  The Board asked whether he has any 
other acquired psychiatric disability caused by his first period 
of active duty service (including the accident).  The Board asked 
similar questions concerning the Veteran's second period of 
active service, and then separately his third period of active 
service.  The Board also asked for medical opinions concerning 
each separate period of active service explaining whether the 
Veteran had any pre-existing PTSD or other acquired pre-existing 
psychiatric disability which was aggravated during these periods 
of service.

The Board is under a duty to ensure compliance with the terms of 
its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Unfortunately, the resulting October 2009 VA psychiatric 
examination report does not clearly and adequately address the 
questions presented by the Board.  Rather, the Board finds that 
the October 2009 VA examination report adds to the confusion in 
this case and that the most reasonable action at this time is to 
seek clarification of its medical opinion.

The October 2009 VA examination report presents contradictory 
indications in discussing conclusions, which are presented in 
unclear terms.  The Board observes that the language of the 
report suggests that if the content were clarified so as to 
completely address the questions and to be internally consistent 
and understandable, the examiner's analysis may be supportive of 
the Veteran's claim; clarification of the examiner's opinions is 
essential in this matter.

Specifically, the October 2009 VA examination report presents a 
thorough description of the Veteran's history and symptoms, and 
then in a section entitled "Assessment of PTSD" the examiner 
states: "Impression is that patient seems to be suffering from 
something other than PTSD."  Additionally, the examiner 
describes that the Veteran has had two pertinent "stressors," 
the in-service motor vehicle accident and the later non-service 
assault.  Significantly, the examiner states that: "While there 
are two events that [the Veteran] reports as stressors, the 
second event (assault) seems to have produced the most pronounced 
psychiatric changes resulting in psychiatric treatment.  [The 
Veteran] did not mention this event during the interview."  This 
statement indicates that the Veteran's "most pronounced" 
psychiatric changes came from the non-service event, but appears 
to implicitly suggest that there have been less pronounced 
psychiatric changes associated with the in-service event.  It is 
not clear whether such implicitly indicated psychiatric changes 
would constitute a psychiatric pathology in the view of the 
examiner, but if it were the case that the examiner believes that 
some psychiatric pathology is causally related to the in-service 
event, this would support the claim regardless of whether the 
event was less traumatic than a later non-service event.

The October 2009 VA psychiatric examination report diagnoses the 
Veteran with "Major Depressive Disorder with Psychotic 
features" and "Anxiety Disorder," in addition to an Axis 3 
diagnosis of cognitive impairment secondary to head trauma.  No 
diagnosis of PTSD is indicated in the "Diagnoses" list.  
However, the examiner's final comments present significant 
confusion in attempting to interpret the examiner's conclusion.  
In this regard, the examiner states, unclearly:

Initial trauma of motor vehicle accident exacerbated 
by being assaulted pre-existed service of 1988, and 
1990-91.  While the earlier automobile trauma as being 
the primary PTSD, by history his changes seems more 
consistent with the assault.

The examiner's conclusion is not presented with sufficient 
clarity for the Board to discern precisely what is being said.  
It appears as though the examiner concluded that the non-service 
assault "exacerbated" the "trauma" of the in-service accident, 
with the in-service accident "being the primary PTSD."  This is 
difficult to understand and also very difficult to reconcile with 
the examiner's earlier statement that the Veteran does not appear 
to have PTSD, yet it appears to suggest the possibility that some 
pathology may have started primarily with his in-service 
accident.  The examiner never makes any statement which more 
clearly attributes any disability he has diagnosed to military 
service, nor is it entirely clear whether the examiner intends to 
attribute the origin of any pathology to the in-service accident.  
Neither is it clear that the examiner finds that no psychiatric 
pathology is attributable to the in-service accident.

The Board finds that the October 2009 VA psychiatric examination 
report is not adequate to resolve the important questions asked 
in the Board's July 2009 remand.  Thus, a remand for 
clarification is required at this time.

Service Connection for Disability of Bilateral Knees and Legs

The Board remanded the issues involving claims of service 
connection for disability of the bilateral knees and legs in July 
2009.  The Board found that critical questions concerning the 
claims remained unaddressed by any adequately clear and complete 
medical opinion.

As discussed in the prior remand, the Veteran complained of right 
knee pain in July 1979, at which time he reported he had injured 
it the prior day during football.  On physical examination, there 
was tenderness over the whole knee.  Four days later in July 
1979, the Veteran again complained of right knee pain for 4 or 5 
days.  On physical examination, there was some crepitation, and 
the knee was tender to touch.  Another July 1979 service 
treatment record reflects complaints of bilateral knee pain for 
six days.  He reported pain in the hip and ankle, and reported 
that prior to service he had slight pain in the right hip and 
knee.  The impression was chondromalacia right knee, rule out 
pubic stress reaction bilateral hip, right worse than left.  An 
x- ray of the bilateral hip was negative.  Thereafter, the 
Veteran was issued an elastic knee brace for bilateral knees.  As 
detailed hereinabove, in July 1980, the Veteran fractured his 
left femur and service connection is in effect for such residuals 
of such disability.  In April 2005, the Veteran underwent a VA 
examination pertaining to the left lower extremity.  The examiner 
suggested that the Veteran may have a left hip and/or left knee 
disability aggravated by his left femoral fracture; however, the 
examiner's opinion is confusing and unclear.  Moreover, the 
examiner did not examine the right lower extremity.

The Board's July 2009 remand directed that the Veteran should be 
afforded another VA examination to assess the nature and etiology 
of any right or left leg disability, to include whether any 
disability of the right or left leg was caused by or aggravated 
by his service-connected left femur fracture.  The Board's 
directives asked a number of specific questions, seeking medical 
analysis with regard to specifying the nature and etiology of any 
disability of either leg, asking whether any current disability 
of either leg is due to the Veteran's military service, and 
asking whether any current disability of either leg is due to or 
is aggravated by the residuals of left femur fracture.

The resulting October 2009 VA examination report concerning the 
Veteran's service connection claims for each leg contains a great 
deal of current clinical detail regarding the Veteran's legs.  
However, the report does not adequately address the critical 
etiology questions posed by the Board.  The report diagnoses the 
Veteran with mild osteoarthritis, bilateral hips and knees.  The 
examiner opines that the "Veteran's current bilateral knee/hip 
condition was not caused/aggravated by veteran's left femur 
fracture."  The examiner explains this conclusion with reference 
to how the left femur fracture healed with near normal alignment 
and length.  However, the examiner does not address the broader 
array of etiology questions asked by the Board in the July 2009 
remand.  The Board expressly asked whether any left leg 
disability (including knee or hip disability, but separate and 
distinct from the left femur fracture) is at least as likely as 
not (i.e. a 50 percent or higher degree of probability) due to 
the Veteran's period of active service from June 1979 to June 
1983.  As discussed above, the Veteran's fracture of the left 
femur is not the only potential basis for an etiological link to 
such service raised by the record.

The Board finds that the October 2009 VA examination report is 
inadequate and does not sufficiently address the questions posed 
by the Board's July 2009 remand.

Where a medical examination does not contain sufficient detail to 
decide the claim on appeal, the examination is inadequate.  See 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes 
the effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has 
no discretion and must remand the claim to obtain adequate 
clarification.

The Board is under a duty to ensure compliance with the terms of 
its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
forwarded to the VA examiner who authored the 
October 2009 VA psychiatric examination 
report concerning the Veteran's psychiatric 
disability, if available.  Otherwise, the 
Veteran should be scheduled for an 
appropriate new VA psychiatric examination to 
determine the nature and etiology of the 
claimed psychiatric disability.  (If the 
Veteran declines to report for a new 
examination, a medical opinion should 
nevertheless be obtained based upon the 
available information in the claims- file).

It is imperative that the claims folder, to 
include all service treatment records and 
post- service treatment records, be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly reported.  
After reviewing the claims file and examining 
the Veteran, the examiner should offer 
opinions as to following (a clear answer to 
each individual question should be presented 
in the report):

a)  Does the Veteran have a current 
psychiatric disability that is at least as 
likely as not (a 50% or higher degree of 
probability) due to his period of active 
service from June 1979 to June 1983, to 
include the July 1980 motor vehicle 
accident?

b)  Does the Veteran have PTSD that is at 
least as likely as not (a 50% or higher 
degree of probability) due to his period 
of active service from June 1979 to June 
1983, to include the July 1980 motor 
vehicle accident?

c)  Does the Veteran have a psychiatric 
disability that pre-existed his second 
period of active service (April 1988 to 
August 1988), and, if so, was any 
psychiatric disability aggravated by his 
second period of service?

d)  Does the Veteran have PTSD that pre-
existed his second period of active 
service (April 1988 to August 1988) and, 
if so, was any PTSD aggravated by his 
second period of service?

e)  Does the Veteran have a psychiatric 
disability that pre-existed his third 
period of active service (June 1990 to 
July 1991) and, if so, was any psychiatric 
disability aggravated by his third period 
of service?

f)  Does the Veteran have PTSD that pre-
existed his third period of active service 
(June 1990 to July 1991) and, if so, was 
any PTSD aggravated by his third period of 
service?

g)  Does the Veteran have a current 
psychiatric disability that is at least as 
likely as not (a 50% or higher degree of 
probability) due to his period of active 
service from April 1988 to August 1988, 
and/or due to his period of active service 
from June 1990 to July 1991?

h)  Does the Veteran have PTSD that is at 
least as likely as not (a 50% or higher 
degree of probability) due to his period 
of active service from April 1988 to 
August 1988, and/or due to his period of 
active service from June 1990 to July 
1991?

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

2.  The Veteran's claims file should be 
forwarded to the VA examiner who authored the 
October 2009 VA examination report concerning 
the Veteran's claims of entitlement to 
service connection for disabilities of the 
bilateral legs (including knees and hips), if 
available.  Otherwise, the Veteran should be 
scheduled for an appropriate new VA 
examination to determine the nature and 
etiology of the claimed bilateral leg 
disabilities.  (If the Veteran declines to 
report for a new examination, a medical 
opinion should nevertheless be obtained based 
upon the available information in the claims- 
file).

It is imperative that the claims folder, to 
include all service treatment records and 
post-service treatment records, be reviewed 
in conjunction with the examination.  Any 
medically indicated tests, should be 
accomplished.  The appropriate examiner 
should then offer responses to the following 
(a clear answer to each individual question, 
including question items 'c,' and 'd,' below, 
should be presented in the report):

a)  Does the Veteran have a right leg 
disability, to include any disability of 
the right knee or right hip?

b)  Does the Veteran have a left leg 
disability, to include any disability of 
the left knee or left hip, separate and 
distinct from any residuals of left femur 
fracture?

c)  Is any right leg disability at least 
as likely as not (i.e. a 50 percent or 
higher degree of probability) due to the 
Veteran's period of active service from 
June 1979 to June 1983?  Please 
specifically address the Veteran's 
documented in-service injuries, including 
those associated with the Veteran's July 
1980 motor vehicle accident and those 
associated with the July 1979 right knee 
injury.

d)  Is any left leg disability (separate 
and distinct from the left femur fracture) 
at least as likely as not (i.e. a 50 
percent or higher degree of probability) 
due to the Veteran's period of active 
service from June 1979 to June 1983?  
Please specifically address any pertinent 
service treatment records, including those 
associated with the Veteran's July 1980 
motor vehicle accident and those showing 
the issuance of bilateral knee braces to 
the Veteran in July 1979.

e)  Is any right leg disability at least 
as likely as not (i.e. a 50 percent or 
higher degree of probability) proximately 
due to, or caused by, the Veteran's 
residuals of left femur fracture?

f)  Is any left leg disability at least as 
likely as not (i.e. a 50 percent or higher 
degree of probability) proximately due to, 
or caused by, the Veteran's residuals of 
left femur fracture?

g)  Is it at least as likely as not (i.e. 
a 50% or higher degree of probability) 
that any right leg disability has been 
aggravated by the Veteran's service-
connected residuals of left femur 
fracture?

h)  Is it at least as likely as not (i.e. 
a 50% or higher degree of probability) 
that any left leg disability has been 
aggravated by the Veteran's service-
connected residuals of left femur 
fracture?

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims remaining on appeal.  
The Veteran and his representative should 
then be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


